DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 and 25, 26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer (US Patent Publication Number 2016/0018639 A1) in view of Miyasaka (US Patent Publication Number 2016/0349517) and in further view of Perreault (US Patent Publication Number 2018/0330652 A1).
Spitzer discloses, as claimed in claim 1, a head mounted display system configured to project light to an eye (120) of a user to display augmented reality image content in a vision field of said user, said head-mounted display system comprising: a frame (601) configured to be supported on a head of the user; an image projector (107) configured to project images into the user’s eye to display image content in the vision field of the user; a camera (124); at least one waveguide (102);at least one coupling optical element configured such that light is coupled into said waveguide and guided therein; and at least one out-coupling element (140) configured to couple light guided within said waveguide out of said waveguide and direct said light to said camera, wherein the camera is disposed in an optical path with respect to said at least one out-coupling (113) optical element to receive at least a portion of the light that is coupled into said waveguide via the coupling element and guided therein and that is coupled out from said waveguide by said out coupling element such that images may be captured by said camera (.para. [0039]). Spitzer fails to teach wherein the at least one coupling optical element comprises a diffractive optical element. In a related endeavor, Miyasaka teaches an optical element wherein the at least one coupling optical element (15) comprises a diffractive optical element and wherein the at least one out-coupling element (16) comprises a diffractive optical element (.para. [0040]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Spitzer, with the diffractive elements, as taught by, Miyasaka, for the purpose of providing a way so the quality of deteriorations due to temperature changes can be inhibited (.para. [0015]).
Spitzer and Miyaska fail to teach plurality of light sources disposed between the at least one waveguide and the user’s eye to illuminate the user’s eye, said plurality of light sources configured to direct light onto the user’s eye without being coupled into and guided through the any waveguide. In a related endeavor, Perreault teaches head mounted display system (Figs 7 and 8 )configured to project light to an eye (710) wherein said at least one waveguide (118) , plurality of infrared light sources (702 and 704) disposed between the at least one waveguide (118)  and the user’s eye to illuminate the user’s eye (710), said plurality of light sources configured to direct light onto the user’s eye without being coupled into and guided through the any waveguide, wherein the plurality of infrared light sources are oriented to face the user's eye to direct light thereto.
 It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted device, as taught by Spitzer and Miyaska, with the multiple waveguides, as taught by Perreault, for the purpose of  providing  a way so  the light from the real-world view can pass through transparent portions of waveguides in a manner that aligns a rendering of the image content with the light from the real-world view (.para. [0003]).
Spitzer discloses, as claimed in claim 2, wherein said at least one coupling optical element (113) is configured such that light from the environment in front of the user wearing the head mounted display system is coupled into said at least one waveguide and guided therein such that images of said environment may be captured by said camera (. para. [0030] and [0049]).
Spitzer discloses, as claimed in claim 3, wherein said at least one coupling optical element is configured such that light reflected from the eye of the user wearing the head mounted display system is coupled into said at least one waveguide and guided therein such that images of said eye may be captured by said camera (. para. [0020]).
Spitzer discloses, as claimed in claim 4, wherein said at least one coupling optical element is configured such that light reflected from the eye of the user wearing the head mounted display system is coupled into said waveguide and guided therein such that images of said eye may be captured by said camera, said system configured to image an anterior portion of said eye (.para. [0020]).
Spitzer discloses, as claimed in claim 5, wherein said at least one coupling optical element is configured such that light reflected from the eye of the user wearing the head mounted display system is coupled into said waveguide and guided therein such that images of said eye may be captured by said camera, said system configured to image a corneal surface of said eye (.para. [0020]).
Spitzer discloses, as claimed in claim 6, wherein said at least one coupling optical element is configured such that light reflected from the eye of the user wearing the head mounted display system is coupled into said waveguide and guided therein such that images of said eye may be captured by said camera, said system configured to image the retina of said user’s eye (.para. [0020]).
Spitzer discloses, as claimed in claim 7, further comprising an eyepiece disposed on the frame(see Figure 6), said eyepiece configured to direct light into said user’s eye to display augmented reality image content to the user’s vision field, at least a portion of said eyepiece being transparent and disposed at a location in front of the user’s eye when the user wears said head-mounted display such that said transparent portion transmits light from an environment in front of the user to the user’s eye to provide a view of the environment in front of the user (.para. [0015] and [0043]).
Spitzer discloses, as claimed in claim 8, wherein said eyepiece is configured to receive light from said image projector and to direct said light into said user’s eye to display augmented reality image content to the user’s vision field (.para. [0015]- [0016]).
Spitzer discloses, as claimed in claim 9, wherein said eyepiece comprises said at least one waveguide (.para. [0015]).
Spitzer discloses, as claimed in claim 10, wherein said image projector is configured to direct light into an edge of said eyepiece (See Figures 1, 5 and 6).
Spitzer discloses, as claimed in claim 11, wherein said image projector (107) is configured to direct light into an edge of said at least one waveguide (102).
Spitzer discloses, as claimed in claim 12, further comprising at least one in-coupling optical element configured to in-couple light from said image projector into said at least one waveguide so as to guide light from said image projector for providing said image content to said user’s eye (.para. [0018] [0029]).
Spitzer discloses, as claimed in claim 13, wherein said first coupling optical element is also configured to couple light from said image projector guided within said waveguide out of said at least one waveguide such that image content can be viewed by the user’s eye (.para. [0020] and [0029]).
Spitzer discloses, as claimed in claim 14, wherein the same coupling optical element is configured to couple light from said image projector guided within said waveguide out of said waveguide such that image content can be viewed by the user’s eye and to couple light into said at least one waveguide to be guided therein to said camera (.para. [0029], [0031] [0047]).
Spitzer discloses, as claimed in claim 16, wherein said at least one coupling optical element faces the eye of the user wearing the head mounted imaging system to receive light from said eye (.para. [0052]).
Spitzer discloses, as claimed in claim 17, wherein said at least one coupling optical element is configured such that light from the environment in front of the user wearing the head mounted imaging system is coupled into said at least one waveguide and guided therein such that images of said environment may be captured by said camera (.para. [0030], [0045]).
Spitzer discloses, as claimed in claim 18, wherein said at least one coupling optical element faces the environment in front of the user wearing the head mounted imaging system to receive light from said environment (.para. [0052]).
Spitzer discloses, as claimed in claim 19, wherein said at least one image content out-coupling optical element configured to couple light from said image projector guided within said waveguide out of said at least one waveguide and said at least one coupling optical element configured such that light is coupled into said waveguide and guided therein to said camera are superimposed on each other (.para. [0029], [0031] [0047]).
Spitzer discloses, as claimed in claim 20, wherein said at least one image content out-coupling optical element configured to couple light from said image projector guided within said waveguide out of said at least one waveguide and said at least one coupling optical element configured such that light is coupled into said waveguide and guided therein to said camera are stacked over the other (.para. [0047]).
Spitzer discloses, as claimed in claim 25, wherein the at least one outcoupling optical element (140) is disposed on a face of the waveguide nearest the eye (120).
Splitzer fails to discloses, as claimed in claim 26, further comprising at least one diffractive incoupling optical element disposed on a face of the waveguide nearest the eye of the user and configured to incouple light from image projector. Ina related art, Bohn teaches head mounted display system (Figs 7a- 7D) configured further comprising at least one diffractive incoupling optical element (102) disposed on a face of the waveguide nearest the eye of the user (702) and configured to incouple light from image projector (708).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted device, as taught by Spitzer and Miyaska, with the multiple waveguides, as taught by Bohn, for the purpose of providing a way so the light from the real-world view can pass through transparent portions of waveguides in a manner that aligns a rendering of the image content with the light from the real-world view (.para. [0003]).
Splitzer teaches, as claimed in claim 28, wherein the plurality of  infrared light sources comprises one or more light emitting diodes (¶ 0023).
Splitzer teaches, as claimed in claim 29, wherein the plurality of light sources comprises one or more infrared light sources (¶ 0023).
Splitzer teaches, as claimed in claim 30, wherein the plurality of infrared light sources comprises one or more infrared light sources (¶ 0023).
Splitzer teaches, as claimed in claim 31, wherein the plurality of light sources are arranged in a pattern around the center of the user’s eye (¶ 0017).
Splitzer teaches, as claimed in claim 32, wherein the plurality of infared light sources are arranged in a circular or ring-like pattern1 (¶ 0022).
Splitzer fails to teach, as claimed in claim 33, wherein the plurality of light sources comprises at least two light sources on one side of an optical axis of the user’s eye and at least two light sources on the opposite side of the optical axis. In a related endeavor, Miyasaka wherein the plurality of light sources comprises at least two light sources on one side of an optical axis of the user’s eye and at least two light sources on the opposite side of the optical axis (Fig.6).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Spitzer, with the diffractive elements, as taught by, Miyasaka, for the purpose of providing a way so the quality of deteriorations due to temperature changes can be inhibited (.para. [0015]).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer (US Patent Publication Number 2016/0018639 A1) in view of Miyasaka (US Patent Publication Number 2016/0349517) and in further view of Perreault (US Patent Publication Number 2018/0330652 A1).and in further view of Escuti (US Patent Publication Number 2016/0033698 A1).
Spitzer fails to disclose, as claimed in claim 21, wherein the at least one coupling optical element comprises liquid crystal. In a related endeavor, Escuti teaches wherein the at least one coupling optical element comprises liquid crystal (.para. [0090]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Spitzer and Miyasaka, with the coupling elements, as taught by Escuti, for the purpose of providing high diffraction efficiencies at large diffraction angles (.para. [0006]).
Spitzer fails to disclose, as claimed in claim 22, wherein the at least one coupling optical element comprises a liquid crystal polarization grating. In a related endeavor, Escuti teaches wherein the at least one coupling optical element comprises wherein the at least one coupling optical element comprises a liquid crystal polarization grating. (.para. [0090]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Spitzer and Miyasaka, with the coupling elements, as taught by Escuti, for the purpose of providing high diffraction efficiencies at large diffraction angles (.para. [0006]).
Spitzer fails to disclose, as claimed in claim 23, wherein the at least one out- herein the at least one out-coupling optical element comprises liquid crystal. In a related endeavor, Escuti teaches  wherein the at least one out- herein the at least one out-coupling optical element comprises liquid crystal (.para. [0090]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Spitzer and Miyasaka, with the coupling elements, as taught by Escuti, for the purpose of providing high diffraction efficiencies at large diffraction angles (.para. [0006]).
Spitzer fails to disclose, as claimed in claim 24, wherein the at least one out-coupling optical element comprises a liquid crystal polarization grating.. In a related endeavor, Escuti teaches wherein the at least one out-coupling optical element comprises a liquid crystal polarization grating. (.para. [0090]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Spitzer and Miyasaka, with the coupling elements, as taught by Escuti, for the purpose of providing high diffraction efficiencies at large diffraction angles (.para. [0006]).
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                         
17 June 2022                                                                                                                                                                                                      /CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  The pattern is the shape of the eye